Citation Nr: 1827072	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-19 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2018, the Veteran appeared before the Board during a hearing.  A transcript is of record. 


FINDING OF FACT

The evidence of record indicates that the Veteran's PTSD is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in according with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, then a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Turning to the evidence of record, the Veteran seeks service connection for PTSD.  As part of an August 2013 statement, the Veteran described conducting patrols in Kosovo as part of Operation Rapid Cheetah.  According to the Veteran, he exchanged fire with a hostile unit.  The Veteran's personnel records confirm his service as part of this operation, and note that he received the Kosovo Campaign Medal and NATO Medal-Kosovo.  The Board notes that the RO conceded the Veteran's reported stressor as "based on fear of hostile military or terrorist activity." 

The author of a March 2014VA examination report opined that the Veteran displayed "some mild anxiety symptoms but does not meet criteria for PTSD," and noted "in particular [the Veteran] does not meet criterion G which [] causes clinically significant distress or impairment in social, occupational or other important areas of functioning."  The March 2014VA examination report also indicates that, on testing, the Veteran recorded a "score . . . consistent with possible PTSD.  However, when evaluated with the same instrument in June of 2013 his score [] was below the minimum cut off score suggestive of PTSD. . . .  Furthermore, it is not clear based upon [V]eteran's description that he actually [meets] criterion A (exposure to a defined stressor) per DSM 5."  The examiner did not diagnose the Veteran with an acquired psychiatric disability during the examination, or otherwise discuss the Veteran's reported stressor.

An April 2014 VA treatment record indicates that the Veteran was diagnosed with PTSD under DSM-5 criteria, and that he received treatment for PTSD from the VA healthcare system.  

A February 2018 Disability Benefits Questionnaire submitted by a VA staff psychiatrist indicates that the Veteran suffers from PTSD, and that he has received medication to treat his PTSD.  According to the author of the February 2018 Disability Benefits Questionnaire, the Veteran suffered from PTSD as a result of experiencing, witnessing or being confronted with an event that involved actual or threated death or serious injury, resulting in intense fear, helplessness, or horror.

The record demonstrates that the Veteran has been diagnosed with PTSD by a qualified VA psychiatrist in accordance with 38 C.F.R. § 3.304(f) and 38 C.F.R. §4.125.  It appears that the VA staff psychiatrist responsible for the February 2018 Disability Benefits Questionnaire diagnosed the Veteran with PTSD stemming from the Veteran's "fear of hostile military activity."  The Veteran has provided independent credible evidence of the reported stressor, which the RO conceded.  Service connection for PTSD is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f); Shedden, 381 F.3d at 1167.


ORDER

Service connection for PTSD is granted



____________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


